Opinion by
Johnson, J.
From the testimony, it appeared that 4)4 pounds of salt are applied to every 100 pounds of beef, which is then repacked in barrels and shipped in refrigerated trucks. Duty was taken upon the total value, as determined by multiplying the landed weight of the meat and salt by the appraised unit of value, no allowance being made for the salt, liquid, drippings, and other materials. It was orally stipulated that as to the merchandise covered by protest 214310-K, the net weight of the beef was the weight returned upon the official reports and used by the collector, less 2.4 pounds of salt, liquid, drippings, and other materials per 100 pounds; that as to the merchandise covered by protest 200318-K, the net weight was as returned by the collector, less 1.5 pounds of salt, liquids, and drippings per 100 pounds; and that such materials are nonimpor-tations for duty purposes. In view of the agreed statement of facts, it was held that duty should not have been taken upon the salt, liquid, drippings, and other *539materials included in the net weight to the extent of 2.4 pounds per 100 pounds in the salted beef covered by protest 214310-K and to the extent of 1.5 pounds per 100 pounds in the salted beef covered by protest 200318-K.